Exhibit 10.34
 
 
 
Amendment to Employment Agreement


Reference is made to the Employment Agreement entered into between New Energy
Systems Group and Weihe Yu on November 1, 2009 (“Employment Agreement”).
Pursuant to negotiation, the parties agree to amend the Employment Agreement as
follows:


1.  
Weihe Yu Shall keep serving as the Company’s Chairman of the Board of Directors
and CEO;

2.  
Weihe Yu’s salary shall be changed from RMB15,000 per month to RMB120,000 per
month;

3.  
The rest of the benefits shall remain the same.

 
 

  New Energy System Group          
 
By:
/s/ Weihe Yu       September 1, 2011                  


 


 